DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1,3-14 and 16-18, renumbered as 1-16 are allowed in view of applicant’s remarks.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest the specific feature of, image recorder, detachably connected to the camera, and a process/recording device coupled to the storage device, verifying the camera
according to an identification serial number transmitted from the camera, wherein when the camera is verified by the recording device, the camera is allowed to capture the plurality of images according to a
recording instruction, and the process/recording device is allowed to receive the plurality of images and encrypt the plurality of images to generate an encrypted file, and when the camera is not verified by the process/recording device, the process/recording device controls a battery to stop providing electrical power or to be disabled or powered off to make the camera not capture images, wherein the camera and the battery are one-to-one connection, along with all other limitations, as specifies in independent claim 1, and similarly independent claims 12-13 (renumbered as 11-12).
	Claims 3-11,14 and 16-18; renumbered as 2-10 and 13-16 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482